FlLED |N THE U.S. DlSTR|CT COURT
EASTERN DlSTRlCT OF WASH|NGTON

A{') 24513 [Rev, WAE[) l |i“lo) .ludgmenl in a Cri:ninal Case
Sl‘iet.‘t l Rcyised by WAED - 02!}?

ilUv 13 cuts
UNITED STATES DISTRICT COURT

liastern District ol` Washington SEAN F` MCMOY' CLERK

--__-__._____..__. DEPUTY
YAKIMA, WASHINGTON
UNI'I`ED S'l`ATES OF AMER|CA JUDGMENT IN A CRIMINAL CASE

y.
KYLE AF'I`ON WARD Case Number: l:l?-CR-0204 | -I.RS~l

USM Number: 20594-085

Alex B l~lernaridez, lll
[)efendant’s Attome_\'

l:l
l:l

THE DEFENDANT:

l:l pleaded guilty to count(s)
m pleaded nolo contendere to count(s)
which was accepted by the court.

g was found guilty on cotint(s) after a
plea ol'not guilty.

 

 

Coultl l and 2 oftlie indictment

 

The defendant is adjudicated guilty ol`these ot"l`eiises:

Tit|e & Seetion f Nature of Offense Ol'l'ense Ended Coiint
18 llSC Sl, 1153 ARSON 0?»'24!2()!? l
18 USC 81. Z153 ARSON 07119!20{? 2

'l`he defendant is sentenced as provided in pages 2 throuin ? ot"thisjudgment. The sentence is imposed pursuant lo the
Sentencing Ret`orm Act of 1984.

I:i The defendant has been l`ouncl not guilty on count(s)

i:] Count(s) l:l is

 

l:i arc dismissed on the motion ot`the United Slates

 

_ _ lt is ordered that the defendant n_iust notify the United States attorney for this district within 30 days of an_y change ofnanie. residence, or
mailin{ipl address until all fines, restitution, e_osts, and special assessments imposed b_y this_iudgment are fully paid. lfordered to pay rcsliiution,
the de endant must nottly the court and Umted States attorney of nialerta| changes m economic circumstances

ll)’lSi/."’_OIS

l`)ate ot' imposition o|`Judgmenl

 

The lloiiorable I.onny R. Suko Senior .ludge, U.S. District Coiirt
Narrie and Til|e ot`Jut|ge

////=? //a'
Daie f /

.»\Cl 2458 tRev_ W.»\[€|) |l)'lt'\) Jiid‘__'inent in a (_`riininal C`ase judgment -- Page 2 o|`7
Sheet 2 - l:npr`isonmeni

DEFENDANT: KYLE AF'l`ON WARI)
Case Nuinber: l:l?-CR-OZOd l-LRS-l

IlVl I’RISONMENT

'I`he defendant is hereby committed to the custody ofthe United States Btireau of Prisons to be imprisoned for a total
term of: 46 months as to Count l and 46 months as to Coiint 2

Tertns to run concurrent with credit for all time served in federal custody.

§ The court makes the following recommendations to the Bureau of l’risons:

Defendant be placed at Sea'l`ac FDC or, as an alternative, l"Cl Sheridan, Oregon facility.

E 'l`iie defendant is remanded to the custody oflhe United States Marshal.

g The defendant shall surrender to the United States Marshal for this district:

[:] at l:] a.m. l:l p.nt. on

 

l:l as notified by the United Slates Marshal.
i:l The defendant shall surrender for service of sentence at the institution designated by the Bureau ofl’risons:

[:l before 2 p.m. on
m as notified by the United States Marshal.
l:l as notified by tile Probation or Pretrial Scrvices Oi`t`ice.

 

 

RETURN
l have executed thisjudgment as follo\vs:
Defendant delivered on _ ___ __ __ _to _ _
al ___ __ . with a certified copy oi`thisjudgment.
tmi'ri:t) sTaTF.s MARSHAL
“.\

 

DEPUTY UN|TF.D STA'!`EES MARSHAL

r\(] Z-lSB (Rcv. WAl-ll) l l.f`16l Jiii|gntent in a L'rintina| C`ase judgment .- [>ag¢3 g|"}'

Slieel 3 - Supervlsed Release
DEFENDAN`[`: KYLE Al"'l`ON WARD
Case Number: l:l?-CR-UZ[MI -LRS-l
SUPERVISED R.ELEASE

Upon release from imprisotniient, you sliail be on supervised release for a tenn ol`: 4 years as to Count | and 4 years as to Count 2
Terms to run concurrent

MANDATORY CONDITIONS

l. You must not commit another federal, state or local crime.

l You must not unlawfully possess a controlled substance. including mari_iuana, which remains illegal under federal law.
3, You tnust refrain frotn atty unlawful use ot`a controlled substance. You itiust submit to one drug test within 15 days of
release frotn imprisonment and at least two periodic drug tests thercatler. as determined by the court
l:l Tlte above drug testing condition is suspended. based on the court's determination that you
pose a low risk of future substance abuse. {checilc .f`;`nppi'i`coble)
4. 13 You must cooperate in the collection ofDNA as directed by the probation offtcer. (cliecil' t`{`rrppli`t'ril)le)
5, l:l You must comply with the requirements oftlte Sex Offcnder Registration and Notificatiou Act (34 U.S.C. § 2090], et

seq.) as directed by the probation ofticer, the l.iitreau of Prisons, or any state sex offender registration agency in which
you reside. work, are a studeut. or were convicted ofa qualifying offense. (rheck i`frrppl'i'ctrb!e)

6. l:l You must participate in an approved program for domestic violence. (cl.=eck ifrrppli'cable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.

i'\(`) 2451! (Rcv. \\"AF.[) llflf)] Judgmcnt in aCritninal Case Jiidgment -- l’age 4 of'f

Shcet 3»\ - Stlpci'\'ised l(elease

DEFENDANT: KYLE AI~`TON WARD
Case Number: l : lT-CR»OEULi l -l_RS-l

STANDARD CONDI'I`IONS OF SUPERV!SION

As part of your supervised release, you must comply with the following standard conditions ot`supervision. 'l`hese conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify thc minimum tools needed
by probation officers to keep informed. report to thc court aboui, and bring about improvements in your conduct and condition,

l\.)

Yoii must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
your release from iniprisonment. unless the probation officer instructs you to report to a different probation office or within a
different time frame.

Atier initially reporting to the probation office. you will receive instructions from the court or the probation officer about

how and when you must report to the probation officer. and you ntiist report to the probation officer as instructed

You must not knowingly leave the federaljudicial district where you are authorized to reside without first getting permission
from the court or the probation officer.

You must be truthful when responding to the questions asked by your probation ofticer,

You must live at a place approved by the probation officer. lfyou plan to change where you live or anything about your living
arrangements {such as the people you live with}, you must notify the probation officer at least l() days before the change lf
notifying the probation officer in advance is not possible dire to unanticipated circumstances you must notify the probation
officer within 72 hours of becoming aware ot`a change or expected changc.

You must allow the probation officer to visit you at any time at your home or elsewhere. and you must permit the probation
officer to take any items prohibited by the conditions ofyottr supervision that lie or she observes iii plain view,

You must work full time {at least 30 hours per week) at a lawful type ofemp|oyment, unless the probation officer excuses you
from doing so. lfyou do not have full-time employment you must try to liiid full-time eniployinent, unless the probation
officer excuses you frotn doing so. lf you plan to change where you work or anything about your work (such as your position
or your_iob responsibilities)_. you must notify the probation officer at least |0 days before the change. l|` notifying the probation
officer at least 10 days in advance is not possible due to unanticipated circumstances you must notify the probation officer
within ?2 hours of becoming aware ofa change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activityA lfyou know someone has
been convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the
permission ofthe probation ol`liccr.

lfyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hotirs.

Yoti inttst not own, possess, or have access to a firearm, animunition, destructive device, or dangerous weapon (i.e., anything
that was dcsigned, or was modified for, the specific purpose ofcausing bodily injury or death to another person such as
iiiiticliakiis or tasers).

You must not act or make any agreement with a law enforcement agency to act as a conlidcntial human source or informant
without first getting the permission ol`the court.

lftliisjudgment imposes restitution. a line, or special assessnient, it is a condition ofsupervised release that you pay in
accordance with the Schedtlle of Payments sheet ofthisjudginent. Yotl shall notify the probation officer ofany material change
iri your economic circumstances that might affect your ability to pay any unpaid amount of restitution, fine, or special
assessments

You iiitist follow the instructions ofthe probation officer related to the conditions of supervision

U.S. Probation Office Use Only

i\ U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofthis
judgment containing these conditions. For further information regarding these conditions, see ()i-'ei'vi`en' ofPi'obriri‘oii cind.'i'iipervi.red
fiei'eose Corir.ii`ii`oiis, available at'. www,uscourts.i__lov.

Defendant's Signature Date

 

 

i\() 2458 tRev. \\".-\I£D llilt)} _ludgmcrn in at_"riminal Case _]udgmcm __ page 5 ofj
Shcet 3[) ~ Stipervised Rc|crisc

DEFEN DANT: K‘i’l-E Al-"|`ON WARD
Case Number: 1:l?-CR-0204 l -l..RS-l

SPEClAL CONDITIONS OF SUPERVISION

l. You must take medications for the treatment of mental health illnesses as prescribed by the licensed mental health treatment
provider.

2. You must complete a mental health evaluation and follow any treatment recommendations oftlic evaluating professional which do
not require forced or psychotropic medication and!or inpatient contineinent. absent further order ofthe court. You must allow
reciprocal release ofinfortnatioii between the supervising officer and treatment provider. You mtist contribute to the cost oftreatment
according to your ability to pay.

3. You must submit your persoii, residence, ol`fice, or vehicle and belongings to a searcli, conducted by a probation of`licer, at a
sensible time and manncr. based upon reasonable suspicion ofcontl‘aband or evidence of violation ofa cotiditioii of supervision
l"`ailure to submit to search may be grounds for revocation You must warn persons with whom you share a residence that the premises
may be subject to scarch.

4. You must undergo a substance abuse evaluation and, if indicated by a licensedit.'ertificd treatment provider, enter into and
successfully complete an approved substance abuse treatment program. which could include inpatient treatment and af`tercare upon
further order oftlie court. Yoii iiiitst contribute to the cost oftreatment according to your ability to pay. Yoii must allow full reciprocal
disclosure between the supervising ot`liccr and treatment provider.

5. You must not enter into or remain in any establishment where alcohol is the primary item ot`sale. You must abstain from alcohol
and must submit to urinalysis and Breathaly?.cr testing as directed by the supervising officcr. but no more than six tests per month, in
order to confirm continued abstitience from this substance

6, You must abstain from the use ofillegal controlted substances and must submit to urinalysis and sweat patch testing, as directed by
the supervising officer, but no more titan six tests per month. in order to confirm continued abstinence frotii these substances

AO 2458 (Re\-. \‘t.-'Al€l) l 1»'|()) judgment in a Crirnina| Case
Shect 5 - C`riminal Monelnry l‘ettalties

Judgmciu -- l’age 6 o|"i'

DEFEN DANT: l<‘t’LE .»\l"`l`ON WARD
Case Number: l:l?-CR-UZOd l -LRS-l

CRIMINAL M()NETARY PENALTIES

The defendant must pay the total criminal monetary penalties under tlte schedule ofpayntents on Sheet 6.

.»\ssessment .IVT.»\ Assessment* Fine Restitution
TOTA LS 3200.00 S.Ol] S.O() 325,000.00
[:| The determination ofrestitutiort is deferred until . An .-tnteuded.)‘udgmeut in n Crr`nrr'mri Case (.»iO.?JjC) will be

entered after such determination
§ The defendant tnust make restitution (including community restitution) to the following payees in the amount listed below.

lflhe defendant makes a partial payntettt. each payee shall receive an approximately proportioned payntent. unless specified otherwise in
tlte priority order or percentage payment column below, l-[owever. pursuant to 18 U.S_C. § 3664-iii all nonfederal victims must be paid
before the United States is paid,

 

Name ol` Payee Tota| Loss‘"" Rcstitutiou Ordered Prioritv or Percentage
Annie Wapato 325,000.00 825.00[}.00

l:] Restitution amount ordered pursuant to plea agreement $

 

ij

The defendant ntttst pay interest on restitution and a |`ute ofntore than 32,500, unless the restitution or fine is paid in full
before the fifteenth day after the date ot`thejudgment. pursuant to 18 U.S.C. § 3612({). All ofthe payment options on Sheet 6
tnay be subject to penalties for delinquency and default, pursuant to l8 U.S.C. § 3612[g}

® The court determined that the defendant does ttot have the ability to pay interest and it is ordered that:

the interest requirement is waived . _
. fine r
g mr the l:l § esututton
l:l tlte interest requirement for the l:l fmc [l restitution is modified as follows:

* Justice for Vietims of'l`rat`flcking .f\ct of 2(lt5. I’ub. l.. No_ |14-22

** Findings for the total amount of losses are required uttder Cltapters lt]‘)r\. ll(l. ll(lr\_. and ll3r\ ot"l`itie 18 for offenses committed on or after
September 13. 1994. but before April 23. l‘)9f).

A{) 245[3 (Rev. WAl£D lli'lot ludgment in a Crinunal Case judgment -- l’agc 7 of'il

Sheet oil - Schedule ofl"a_\ments

l)EFENDANT: KYI.E Al~"l`(_`)l\' WARD
Case Number: l:l?-CR-OE{N l -l.RS-l

SCHEDULE OF PAYMENTS

l-laving assessed the det`endant's ability to pay‘ payment ofthe total criminal monetary penalties is due as follo\vs:

/\t:t
i:i
m

3e1

Ct:t

D:t

asi

F|E

Lump sum payments ofS _ __ __ _ due immediate|y, balance due
not later than _. or
in accordance with g C, \:1 D, [:] ii, or [:] F below; or
Payinent to begin immediately (may bc combined with [:| C‘ g D. or F below)_; or
i’ayment in equal _ __ _ y (e.g., tveet'rl_tl, mon.')‘i!y, quarret't'_t=) installments ofS over a period of
(e.g,. months oi"t'eru'.r), to commence (e.g,, 30 or 60 dri,vs) after the date ofthis judgntent; or
Payment in equal (e.g,, \t'ee,l'f)-’, ntom’i'i{y. qttru'teri_td installments ot`$ over a period of
r`e.g.. months ot'_t'eurs). to commence (e.g., 30 or 60 drn-’s) after release from imprisonment to a
term of supervision; or

Payment during the term of supervised release will commence within 60 days (e_g., 30 or 60 drrys) alter release from
imprisonment, The court will set the payment plan based on an assessment ofthe defendaut's ability to pay at that time; or

Special instructions regarding the payinth ofcriminal monetary penalties:

Defendant shall participate in the BOP lnmate i"inancial Responsibility Program. During the time ofincarceration. monetary
penalties are payable on a quarterly basis of not less than 325.00 per quarter.

While on supervised release, monetary penalties are payable on a monthly basis ofnot less titan 325.00 per month or l % ofthe
det`endant's net household income‘ whichever is larger. commencing 60 days after the defendant is released front imprisonment

Unless thc court has expressly ordered otlterwise, ifthis judgment imposes imprisonmeut, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the i-`ederai Bureau ofPrisons'
inmate i"inaucial Responsibility Program, are made to tlte following address until monetary penalties are paid itt full: Clerl<, U.S.
District Court, Attention: Finance. P.O. Bos 1403. Spokane, WA 9921[]-1493,

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties ituposcd.

[:l Joint and Several

Det`endant and Co-Defendant Namcs and Case Numbers unanimitydemeanor montana Total Amount, Joint and Several Amount,
and corresponding payee, ifappropriatc.

l:I 'I`lte defendant shall pay the cost ofprosecution.

[:l The defendant shall pay lite following court cost{s}:

E] 'l`he defendant shall forfeit the det`endant's interest in the following property to the United States;

l’ayments shall be applied itt the following order: (llassessment. (Zl restitution prittcipal, (3} restitution interest. (-l} fine principal. (5) fine interest,
[6_) community restitution (')') JV'l`.-\ AssesslnettL tilt penalties and (‘)) costs. including cost ofprosecutiun and court costs

